         Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                   v.                         Criminal No. 19-792 (FAB)

DAVID TORRES-BOCANEGRA,

     Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

     Before      the    Court   is   defendant     David      Torres-Bocanegra

(“Torres”)’s motion to dismiss the indictment pursuant to Federal

Rule of Criminal Procedure 48(b) (“Rule 48(b)”), for violation of

his Sixth Amendment right to a speedy trial. For the reasons that

follow, the Court DENIES Torres’s motion.

I.   BACKGROUND

     On February 1, 2017, Torres handed an undercover agent a bag

containing approximately $180,000. (Docket No. 34 at p. 1.)               About

two years later, on December 17, 2019, a grand jury returned a

sealed     indictment    charging    Torres    with   money    laundering    in

violation of 18 U.S.C. section 1956. (Docket No. 40 at p. 2.)

Torres remained unaware of the indictment throughout the rest of

2019, all of 2020, and continued to work as a commercial airline

pilot in Miami, Florida. (Docket No. 34 at p. 3, 8.)
        Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 2 of 11



Criminal No. 19-792 (FAB)                                                           2
       On January 15, 2021, after arriving at the Miami airport,

Torres was arrested. Id. at p. 3—4. After a detention hearing, he

was released to home detention. (Docket No. 40 at p. 2.)

       On March 17, 2021, at his request and with the recommendation

of    the    U.S.    Probation      Officer,   the    Court    modified    his   home

detention to a curfew. (Docket No. 25; Docket No. 40 at p. 2.)

       On    May    18,    2021,   the    parties    appeared    virtually    for   a

Lafler/Frye hearing where Torres rejected the government’s plea

offer. (Docket No. 40 at p. 3.)              Trial is set for July 7, 2021.

       On May 24, 2021, Torres moved to dismiss the indictment for

violation of his Sixth Amendment right to a speedy trial. (Docket

No. 34.) The government responded in opposition on June 8, 2021.

(Docket No. 40.)

II.    LEGAL STANDARD

       The    Sixth       Amendment   of    the     United    States    Constitution

provides that in all criminal prosecutions, “the accused shall

enjoy the right to a speedy and public trial.”                   U.S. CONST. amend

VI.     Courts       consider      four   factors    (the    “Barker”    test)   when

determining whether a defendant’s Sixth Amendment right to a speedy

trial has been violated:              (1) the length of the delay; (2) the

reasons for delay; (3) the defendant’s assertion of his or her

speedy trial right; and (4) prejudice to the defendant caused by

the delay.          Barker v. Wingo, 407 U.S. 514, 530 (1972); United
      Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 3 of 11



Criminal No. 19-792 (FAB)                                                 3
States v. Handa, 892 F.3d 95, 101 (1st Cir. 2018).           None of the

factors is a “necessary or sufficient condition to the finding of

a depravation of the right to a speedy trial.           Rather, they are

related factors and must be considered together with such other

circumstances as may be relevant.”       Barker, 407 U.S. at 533.

III. DISCUSSION

     Torres argues that the case against him should be dismissed

with prejudice pursuant to a violation of his Sixth Amendment right

to a speedy trial.     (Docket No. 34.)      The United States opposes

this motion.    (Docket No. 40.)    The Court will proceed to analyze

Torres’s claim pursuant to the Barker test.

     A.      Length of Delay

             The length of the delay is calculated from arrest or

indictment, whichever occurred first. United States v. Muñoz-

Amado, 182 F.3d 57, 61 (1st Cir. 1999). Whether the indictment is

sealed or not has no effect on this calculation. United States v.

Casas, 356 F.3d 104, 112—13 (1st Cir. 2004) (“We see no reason why

a defendant should not be able to make a speedy trial claim when

the government has delayed the trial by sealing the indictment,

regardless       of     the     government's        reasons.”).        “The

first Barker factor, the length of delay, is ‘a double enquiry’

serving both as ‘a triggering mechanism for the rest of the [speedy

trial] analysis, and a factor in that analysis.’” Handa, 892 F.3d
        Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 4 of 11



Criminal No. 19-792 (FAB)                                                       4
at 101 (citations omitted). Any delay over one year is considered

presumptively        prejudicial     and    triggers   further    inquiry.   See

Doggett v. United States, 505 U.S. 647, 652 n.1 (1992).

       The indictment of Torres occurred first, on December 17, 2019,

and the government does not contest that the delay is now over a

year   and    presumptively        prejudicial    to   trigger    constitutional

inquiry. (Docket No. 40 at p. 4—6.)

       Torres additionally argues that the 34 months that elapsed

between the alleged events of February 2017 and his December 2019

indictment should also be considered when determining how heavily

to weigh this factor, and points to support from an Eleventh

Circuit Court of Appeals case, United States v. Ingram, 446 F.3d

1332, 1339 (11th Cir. 2006). (Docket No. 34 at p. 5.)                  The First

Circuit      Court    of   Appeals    has    stated,   however,    that   “[p]re-

indictment delay does not implicate the Sixth Amendment's Speedy

Trial provision.”          United States v. DeCologero, 530 F.3d 36, 78

(1st Cir. 2008) (noting instead that the Fifth Amendment Due

Process      Clause    plays   a     limited   role    in   protecting    against

oppressive pre-indictment delay).

       Accordingly, the Court finds that the post-indictment delay

weighs in Torres’s favor, but does not give additional weight to

the pre-indictment delay.
         Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 5 of 11



Criminal No. 19-792 (FAB)                                                        5



        B.      Reason for delay

                The reason for delay is the “focal inquiry” in the Barker

analysis.        United States v. Santiago-Becerril, 130 F.3d 11, 22

(1st Cir. 1997) (citations omitted).                Deliberate attempts by the

government to hamper the defense should be weighted heavily against

the government. Barker, 407 U.S. at 531. Reasons for delay such

as negligence or overcrowded courts, on the other hand, “should be

weighted less heavily but nevertheless should be considered since

the ultimate responsibility for such circumstances must rest with

the government rather than the defendant.”                 Id.   A valid reason,

on the other hand, like a missing witness, “justif[ies] appropriate

delay.” Id.

        While    Torres    argues   that     the    only   explanation   for   the

government not to execute his arrest in 2020 was for strategic

reasons, this argument omits the events of 2020 for which it is

fair to take judicial notice, i.e. the COVID-19 pandemic and its

disruption of all aspects of daily life. (Docket No. 34 at p. 6.)

The government explains that the start of the pandemic, a mere

three months after the sealed indictment was issued, hampered their

ability to proceed with an arrest. (Docket No. 40 at p. 7.)                     A

valid    reason      for   delay    should    not    be    weighed   against   the

government. Barker, 407 U.S. at 531.               The effects of the pandemic
         Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 6 of 11



Criminal No. 19-792 (FAB)                                                           6
in 2020 on the logistics of arrests is arguably a valid reason for

delay. See United States v. Briggs, No. 20-410, 2020 WL 1939720,

at *2 (E.D. Pa. Apr. 22, 2020) (“The reason for the Government’s

delay is a valid, neutral reason: a global pandemic. The Government

has not done anything wrong, and the circumstances preventing an

indictment are beyond its control.”); United States v. Crittenden,

No.   20-7,    2020    WL    5223303,   at   *3   (M.D.   Ga.   Sept.      1,   2020)

(“Certainly, a global pandemic that is beyond the control of all

the parties involved justifies an appropriate delay.”).

      Additionally, the government explains that Torres’s case was

part of a large investigation with multiple targets located inside

and outside the United States, and some delay in arresting him was

to protect the investigation. Id. at p. 6—7. The investigation

culminated not only in this case but also in the prosecution of 26

other defendants.2 Id.; see also United States v. Worthy, 772 F.3d

42, 48—49 (1st Cir. 2014) (affirming the district court’s finding

that no Sixth Amendment violation occurred due in part to the delay

being attributable to the number of defendants and the complexity

of the case, among other things).

      The delay in this case is primarily attributable to the

difficulties caused by the COVID-19 pandemic in conducting the

normal    course      of    business,   as   well   as    due   to   the    ongoing


2 See Case No. 19-790 (PAD).
       Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 7 of 11



Criminal No. 19-792 (FAB)                                                        7
investigation         into        multiple       multi-national      defendants.

Accordingly, this factor weighs heavily in the government’s favor.

      C.   Torres’s Assertion of his Right to a Speedy Trial

           A defendant’s assertion of his speedy trial right “is

entitled to strong evidentiary weight in determining whether the

defendant is being deprived of the right.”                 Barker, 407 U.S. at

531—32.    “A defendant should give some indication, prior to the

assertion of a speedy trial violation, that he wishes to proceed

to trial.”     Muñoz-Amado, 182 F.3d at 62.              Generally, a defendant

is expected to zealously pursue his or her right, and not merely

wait until a speedy trial motion “[becomes] a possibly viable way

to preclude consideration of the merits of the case.”                       United

States v. Colombo, 852 F.2d 19, 26 (1st Cir. 1988).

      Torres points out that he has not requested any continuances

and   stated   that    he    is    ready   for   trial   at   his   first   status

conference. (Docket No. 34 at p. 8.) As the government rightly

points out, however, courts look to the “frequency and force” of

a defendant’s objection to delay. (Docket No. 40 at p. 9;)(citing

Barker, 407 U.S at 529).

      The reality is that Torres was unaware of the case against

him while the lion’s share of the delay occurred, namely between

December 2019 and January 2021. Nevertheless, his first assertion

of his right to a speedy trial came with this motion, about four
         Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 8 of 11



Criminal No. 19-792 (FAB)                                                         8
months after he was arrested, after rejecting the Government’s

plea offer. See Colombo, 852 F.2d at 26. For this reason, this

factor weighs in favor of the government.

     D.        Prejudice

               When considering prejudice, courts focus on three speedy

trial interests: (1) preventing oppressive pretrial incarceration;

(2) minimizing anxiety and concern of the accused; and (3) limiting

the possibility that the defense will be impaired.                    Barker, 407

U.S. at 532.        Among the three, the most serious consideration is

protection against impairment of the defense.                   Id.      Proof of

particularized        prejudice,   however,    is    not    essential    to   every

speedy trial claim.          See Doggett, 505 U.S. at 655.

               1.     Oppressive Pretrial Incarceration

                      The first interest has little bearing here because

Torres was on home detention and subsequently has remained subject

to curfew.       (Docket No. 40 at p. 2.)

               2.     Anxiety of the Accused

                      Torres does not allege any anxiety from awaiting

his trial, and the reality is that during most of the time of the

delay,    he    was    not   yet   burdened   with    the    knowledge    of    the

accusations against him. (Docket No. 34 at p. 9.) So, this interest

also has little to no bearing.
        Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 9 of 11



Criminal No. 19-792 (FAB)                                                    9
            3.    Impairment of Defense

                  Barker held that “[i]f witnesses die or disappear

during a delay, the prejudice is obvious.”            Barker, 407 U.S. at

532.   “Barker explicitly      recognized    that   impairment    of     one's

defense is the most difficult form of speedy trial prejudice to

prove because time's erosion of exculpatory evidence and testimony

‘can rarely be shown.’”      Doggett, 505 U.S. at 655 (quoting Barker,

407 U.S. at 532).     That said, the unavailability of a witness must

occur after indictment to “implicate the Sixth Amendment analysis

under Barker.”      United States v. Muñoz-Franco, 487 F.3d 25, 61

n.38 (1st Cir. 2007).

       Torres argues that the four years that have passed since the

events of 2017 have hindered his ability to identify and call as

a witness the person who asked him to deliver the currency. (Docket

No. 34 at p. 9.)     That person allegedly would have testified about

the innocent explanation he gave Torres about why he needed the

money delivered and his assurances that the funds were legitimate.

Id. at 9—10.     Because four years have passed, Torres does not have

access to his cellphone anymore to find the person’s phone number

or any text messages with instructions.          Id. at 10.

       The government urges the Court to give little credibility to

these assertions and indeed offers their resources to Torres to
        Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 10 of 11



Criminal No. 19-792 (FAB)                                                 10
find the person who gave him over $175,000 in cash. (Docket No. 40

at p. 11—12.)

        Here, the alleged illegal act occurred in February of 2017.

Torres was first indicted in December of 2019.          Only lost evidence

after December of 2019 would be relevant to this Sixth Amendment

speedy trial inquiry. Muñoz-Franco, 487 F.3d at 61 n.38.              Torres

does not allege when exactly he lost, gave away, or sold his prior

cellphone, but if it happened before December of 2019, it would be

irrelevant to a Sixth Amendment inquiry.         Id.   Additionally, apart

from the absent cellphone, Torres does not give any further reason

why the identity of his witness was lost to him after December

2019.

        That being said, the passage of time naturally leads to

“erosion of exculpatory evidence and testimony.”           See Doggett, 505

U.S. at 655.     And while “delay is a two-edged sword,” Doggett, 505

U.S. at 659 (O’Connor, J., dissenting), in this case Torres did

have the disadvantage of being unaware of the accusations against

him for most of the time period of the delay, preventing him from

diligently collecting evidence in the meantime.

        For this reason, the Court finds that the delay in this case

has prejudiced, albeit only slightly, Torres’s ability to defend

his case and weighs this factor in his favor.
      Case 3:19-cr-00792-FAB Document 41 Filed 06/14/21 Page 11 of 11



Criminal No. 19-792 (FAB)                                               11
      E.   Weighing the Factors

           Of the four Barker factors, the length of the delay and

the prejudice to his case weigh in Torres’s favor.         The reason for

delay is, however, the “focal inquiry” in the Barker analysis.

Santiago-Becerril, 130 F.3d at 22. The reasons for the delay at

issue here are the effects of the COVID-19 pandemic on the normal

course of business, and the complexity of the case. Both are valid

reasons for delay.    The Court weighs this factor heavily in favor

of the government. Additionally, Torres has not frequently and

forcefully demanded his right to a speedy trial. The Court finds

that in consideration of the four Barker factors, Torres’s Sixth

Amendment right to a speedy trial has not been violated.



IV.   CONCLUSION

      For the reasons set forth above, Torres’s motion to dismiss

is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, June 14, 2021.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
